EXAMINER’S AMENDMENT

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview 
with Mr. Christopher K. Gagne (Reg. No. 36142) on 02/23/2021. 

This listing of claims will replace all prior versions and listings of claims in the application.

1. (Currently Amended)  A compute device comprising: 
a compute engine to: 
receive a request for an accelerated task, wherein the task is associated with a kernel usable by an accelerator sled communicatively coupled to the compute device to execute the task; 
determine, in response to the request and with a database indicative of kernels and associated accelerator sleds, an accelerator sled that includes an accelerator device configured with the kernel associated with the request; and 
assign the task to the determined accelerator sled for execution,
wherein determining an accelerator sled that includes an accelerator device configured with the kernel comprises: 
	requesting that the kernel be executed by the determined accelerator sled; and 
	updating the database to indicate that the kernel is associated with the determined accelerator sled. 2. (currently amended)  The compute device of claim 1, wherein to determine an accelerator sled that includes an accelerator device configured with the kernel comprises to:
determine that an accelerator sled is not presently associated with the kernel;
determine an accelerator sled with capacity to be configured with the kernel; and
send the kernel to the determined accelerator sled for configuration

3. (original) The compute device of claim 2, wherein to determine an accelerator sled with capacity to be configured with the kernel comprises to determine a field programmable gate array (FPGA) with an unused slot to be configured with the kernel. 4. (Original) The compute device of claim 1, wherein to determine an accelerator sled that includes an accelerator device configured with the kernel comprises to determine multiple accelerator sleds that each include an accelerator device configured with the kernel; and 

receive, from each accelerator sled, data indicative of a utilization load associated with each accelerator sled; and 
wherein to select an accelerator sled that is configured with the kernel and that has a utilization load that satisfies a predefined threshold to execute the task comprises to compare the data received from each accelerator sled to the predefined threshold. 6. (Original) The compute device of claim 1, wherein to receive a request for an accelerated task comprises to receive a request that includes metadata indicative of characteristics and parameters of the task. 7. (Original) The compute device of claim 6, wherein to receive a request that includes metadata indicative of characteristics and parameters of the task comprises to receive a request that includes metadata indicative of a target quality of service associated with the task; 

wherein the compute engine is further to select an accelerator sled that is configured with the kernel and that has a utilization load that satisfies a predefined threshold associated with the target quality of service to execute the task. 8. (Original) The compute device of claim 6, wherein to receive a request that includes metadata indicative of characteristics and parameters of the task comprises to receive a request that includes metadata indicative of virtualization capabilities of the task. 9. (Original) The compute device of claim 6, wherein to receive a request that includes metadata indicative of characteristics and parameters of the task comprises to receive a request that includes metadata indicative of concurrent execution capabilities of the task; and wherein to assign the task comprises to assign the task to multiple accelerator sleds for concurrent execution. 10. (Original) The compute device of claim 9, wherein to assign the task to multiple accelerator sleds for concurrent execution comprises to send an assignment request to the multiple accelerator sleds, wherein the assignment request includes identifiers of the multiple accelerator sleds assigned to the task to enable data to be shared among the assigned accelerator sleds as the task is concurrently executed. 
wherein to determine, in response to the request and with a database indicative of kernels and associated accelerator sleds, an accelerator sled that includes an accelerator device configured with the kernel associated with the request comprises to compare the received identifier to kernel identifiers in the database. 13. (Currently Amended) One or more non-transitory machine-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause a compute device to:
receive a request for an accelerated task, wherein the task is associated with a kernel usable by an accelerator sled communicatively coupled to the compute device to execute the task; 
determine, in response to the request and with a database indicative of kernels and associated accelerator sleds, an accelerator sled that includes an accelerator device configured with the kernel associated with the request; and 
assign the task to the determined accelerator sled for execution,
wherein determining an accelerator sled that includes an accelerator device configured with the kernel comprises: 
	requesting that the kernel be executed by the determined accelerator sled; and 
	updating the database to indicate that the kernel is associated with the determined accelerator sled. 
14. (currently amended)  The one or more non-transitory machine-readable storage media of claim 13, wherein to determine an accelerator sled that includes an accelerator device configured with the kernel comprises to:
		determine that an accelerator sled is not presently associated with the kernel;
		determine an accelerator sled with capacity to be configured with the kernel; and
		send the kernel to the determined accelerator sled for configuration
	
15. (previously presented) The one or more non-transitory machine-readable storage media of claim 14, wherein to determine an accelerator sled with capacity to be configured with the kernel comprises to determine a field programmable gate array (FPGA) with an unused slot to be configured with the kernel. 16. (Previously Presented) The one or more non-transitory machine-readable storage media of claim 13, wherein to determine an accelerator sled that includes an accelerator 
wherein the plurality of instructions, when executed, further cause the compute device to select an accelerator sled that is configured with the kernel and that has a utilization load that satisfies a predefined threshold to execute the task; and 
wherein to assign the task to the determined accelerator sled comprises to assign the task to the selected accelerator sled. 17. (Previously Presented) The one or more non-transitory machine-readable storage media of claim 16, wherein the compute device is communicatively coupled to the multiple accelerator sleds and the plurality of instructions, when executed, further cause the compute device to: 
receive, from each accelerator sled, data indicative of a utilization load associated with each accelerator sled; and 
wherein to select an accelerator sled that is configured with the kernel and that has a utilization load that satisfies a predefined threshold to execute the task comprises to compare the data received from each accelerator sled to the predefined threshold. 18. (Previously Presented) The one or more non-transitory machine-readable storage media of claim 13, wherein to receive a request for an accelerated task comprises to receive a request that includes metadata indicative of characteristics and parameters of the task. 
wherein to determine an accelerator sled that includes an accelerator device configured with the kernel comprises to determine multiple accelerator sleds that each include an accelerator device configured with the kernel; and 
wherein the plurality of instructions, when executed, further cause the compute device to select an accelerator sled that is configured with the kernel and that has a utilization load that satisfies a predefined threshold associated with the target quality of service to execute the task. 20. (Previously Presented) The one or more non-transitory machine-readable storage media of claim 18, wherein to receive a request that includes metadata indicative of characteristics and parameters of the task comprises to receive a request that includes metadata indicative of virtualization capabilities of the task. 21. (Previously Presented) The one or more non-transitory machine-readable storage media of claim 18, wherein to receive a request that includes metadata indicative of characteristics and parameters of the task comprises to receive a request that includes metadata indicative of concurrent execution capabilities of the task; and 


wherein to determine, in response to the request and with a database indicative of kernels and associated accelerator sleds, an accelerator sled that includes an accelerator device configured with the kernel associated with the request comprises to compare the 
receiving, by a compute device, a request for an accelerated task, wherein the task is associated with a kernel usable by an accelerator sled communicatively coupled to the compute device to execute the task; 
determining, by the compute device and in response to the request and with a database indicative of kernels and associated accelerator sleds, an accelerator sled that includes an accelerator device configured with the kernel associated with the request; and 
assigning, by the compute device, the task to the determined accelerator sled for execution,
wherein determining an accelerator sled that includes an accelerator device configured with the kernel comprises: 
	requesting that the kernel be executed by the determined accelerator sled; and 
	updating the database to indicate that the kernel is associated with the determined accelerator sled.  26. (currently amended)  The method of claim 25, wherein determining an accelerator sled that includes an accelerator device configured with the kernel comprises:
determining that an accelerator sled is not presently associated with the kernel;
determining an accelerator sled with capacity to be configured with the kernel; and


27. (original) The method of claim 26, wherein determining an accelerator sled with capacity to be configured with the kernel comprises determining a field programmable gate array (FPGA) with an unused slot to be configured with the kernel. 28. (Original) The method of claim 25, wherein determining an accelerator sled that includes an accelerator device configured with the kernel comprises determining multiple accelerator sleds that each include an accelerator device configured with the kernel; and
the method further comprising selecting, by the compute device, an accelerator sled that is configured with the kernel and that has a utilization load that satisfies a predefined threshold to execute the task; and 
wherein assigning the task to the determined accelerator sled comprises assigning the task to the selected accelerator sled.


REASONS FOR ALLOWANCE
	
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 13, and 25.  

The features as recited in independent claims 1, 13, and 25: “determine, in response to the request and with a database indicative of kernels and associated accelerator sleds, an accelerator sled that includes an accelerator device configured with the kernel associated with the request; and assign the task to the determined accelerator sled for execution, wherein determining an accelerator sled that includes an accelerator device configured with the kernel comprises: requesting that the kernel be executed by the determined accelerator sled; and updating the database to indicate that the kernel is associated with the determined accelerator sled”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The dependent claims are allowed as they depend upon the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should 
preferably accompany the issue fee. Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance.”







Contact Information

	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 
		
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



	/VAN H NGUYEN/Primary Examiner, Art Unit 2199